Exhibit 10.3

MARRIOTT INTERNATIONAL, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

Amended and Restated as of January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PREAMBLE

   1

ARTICLE I - DEFINITIONS

   2     1.1   ACCOUNT    2     1.2   ADMINISTRATOR    2     1.3   CODE    2
    1.4   COMMITTEE    2     1.5   COMPANY    2     1.6   COMPANY ACCRUALS    2
    1.7   COMPENSATION    2     1.8   DEFFERAL PERCENTAGE    2     1.9  
DEFERRED COMPENSATION    2     1.10   DEFERRED COMPENSATION RESERVE    2
    1.11   EFFECTIVE DATE    3     1.12   ELECTION    3     1.13   ELECTION YEAR
   3     1.14   EMPLOYEE    3     1.15   FISCAL YEAR    3     1.16   HR OFFICER
   3     1.17   IN-SERVICE WITHDRAWAL    3     1.18   LTCI COMPENSATION    3
    1.19   NON-EMPLOYEE DIRECTOR    3     1.20   PARTICIPANT    3     1.21  
PERMANENT DISABILITY    4     1.22   PLAN    5     1.23   REINSTATEMENT OR
REINSTATED    5     1.24   RETIRE OR RETIREMENT    5     1.25   RETIREMENT
SAVINGS PLAN    5     1.26   SEPARATION FROM SERVICE    5     1.27   SUBSIDIARY
   5     1.28   VESTED PORTION    5     1.29   YEAR OF SERVICE    6

ARTICLE II - PARTICIPANT ELECTIONS

   7     2.1   DEFERRED COMPENSATION RESERVE    7     2.2   ELECTIONS    7
    2.3   FORM OF ELECTION    8

ARTICLE III - PARTICIPANT ACCOUNTS

   9     3.1   INDIVIDUAL ACCOUNTS    9     3.2   COMPANY ACCRUALS    9     3.3
  VESTING    10     3.4   FORFEITURES    11     3.5   CREDITING OF EARNINGS   
11     3.6   ACCOUNTS DO NOT RESULT IN PROPERTY RIGHTS    11     3.7   NO
ASSIGNMENT OF INTERESTS    12     3.8   FEDERAL AND STATE TAXES    12

ARTICLE IV - DISTRIBUTIONS

   13     4.1   ELECTION OF DISTRIBUTION    13     4.2   FORM AND TIMING OF
DISTRIBUTION    13     4.3   TAX IMPACT    16     4.4   CHANGES IN DISTRIBUTION
ELECTION    16     4.5   BENEFICIARIES    17     4.6   DISCHARGE OF OBLIGATION
FOR PAYMENT    17

 

- i -



--------------------------------------------------------------------------------

ARTICLE V - ADMINISTRATION

   18     5.1   ADMINISTRATOR    18     5.2   EXPENSES    18

ARTICLE VI - CLAIMS PROCEDURE

   19     6.1   INITIAL CLAIMS    19     6.2   APPEALS    19

ARTICLE VII - MISCELLANEOUS

   20     7.1   PLAN NOT AN EMPLOYMENT CONTRACT    20     7.2   NO TRUST CREATED
   20     7.3   AMENDMENT OR TERMINATION OF PLAN    20     7.4   EFFECT OF PLAN
   20     7.5   SEVERABILITY    20     7.6   APPLICABLE LAW    21

APPENDIX A

   22     BENCHMARK FUNDS    22

 

- ii -



--------------------------------------------------------------------------------

MARRIOTT INTERNATIONAL, INC. EXECUTIVE DEFERRED COMPENSATION PLAN

PREAMBLE

WHEREAS, as of March 27, 1998, the Company established an unfunded deferred
compensation arrangement known as the Marriott International, Inc. Executive
Deferred Compensation Plan (the “Plan”) for the benefit of a select group of
management and highly compensated employees of the Company and its subsidiaries;
and

WHEREAS, effective January 1, 2001, the Plan was amended and restated to reflect
amendments made to the Plan following March 27, 1998; and

WHEREAS, effective October 1, 2004, the Plan was amended and restated to reflect
amendments made to the Plan following January 1, 2001; and

WHEREAS, the Company wishes to amend and restate the Plan to reflect amendments
that have been made following the October 1, 2004 restatement and certain
administrative changes, and to comply with section 409A of the Internal Revenue
Code.

NOW THEREFORE, the Plan, as herein amended and restated, shall be effective as
of January 1, 2008.

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

For purposes of this Plan, unless the context requires otherwise, the following
words and phrases, when used herein with initial capital letters, shall have the
meanings indicated:

1.1 “Account” shall mean, with respect to each Participant, the amount of
Company Accruals, Deferred Compensation and earnings credited to a Participant
under the Deferred Compensation Reserve.

1.2 “Administrator” means the Company’s Senior Vice President for Executive
Compensation.

1.3 “Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute, including the regulations issued thereunder.

1.4 “Committee” means the Compensation Policy Committee appointed by the Board
of Directors of Marriott International, Inc.

1.5 “Company” means Marriott International, Inc. and any Subsidiary that
(a) elects to join the Plan, and (b) obtains the consent of the Committee to do
so.

1.6 “Company Accruals” means the amounts credited to the Deferred Compensation
Reserve pursuant to Section 3.2.

1.7 “Compensation” means (a) with respect to Employees, Compensation as defined
for purposes of computing contributions under the Retirement Savings Plan,
determined, however, by including LTCI Compensation and without regard to any
Elections made by the Employee to defer any compensation under this Plan; and
(b) with respect to Non-Employee Directors, fees payable by the Company during
the Election Year. Notwithstanding the preceding sentence, effective January 1,
2007, for purposes of determining contributions under the Plan, compensation
received by the Employee on or after January 1, 2007, for payroll periods ending
on or after December 28, 2006, shall not include payments made after the
Employee’s Separation from Service.

1.8 “Deferral Percentage” means the percentage of a Participant’s Compensation
for the Election Year to be deferred in accordance with an Election pursuant to
Article II of this Plan.

1.9 “Deferred Compensation” means Compensation with respect to which a
Participant has made an Election to defer receipt thereof in accordance with
Article II of this Plan.

1.10 “Deferred Compensation Reserve” means the book reserve reflecting the total
aggregate amounts credited to the individual accounts of Participants under
Articles II and III of this Plan.

 

- 2 -



--------------------------------------------------------------------------------

1.11 “Effective Date” means January 1, 2008, the effective date of this
restatement of the Plan, except as otherwise indicated herein. The Plan was
originally effective March 27, 1998.

1.12 “Election” means an election made by a Participant in accordance with
Article II of this Plan.

1.13 “Election Year” means, for an Employee, the calendar year for which a
Participant makes an Election with respect to Compensation received during such
calendar year pursuant to Article II of this Plan. “Election Year” means, for a
Non-Employee Director, the one-year period that begins immediately following the
first Annual Meeting of Shareholders which is subsequent to the Election period
and ends on the next Annual Meeting of Shareholders.

1.14 “Employee” means any individual employed by the Company. Any Employee who,
at the request and on the assignment of the Company specifically referencing
this provision of the Plan, becomes an employee of another employer shall
continue to be treated as an Employee for all purposes hereunder during the
period of such assignment.

1.15 “Fiscal Year” means each year beginning on the first day of each fiscal
year of Marriott International, Inc. and ending on the last day of each fiscal
year of Marriott International, Inc. The fiscal year of Marriott International,
Inc. is currently an annual period which varies from 52 to 53 weeks and ends on
the Friday closest to December 31. A reference to a Fiscal Year preceding an
Election Year means the Fiscal Year ending closest to the first day of the
Election Year.

1.16 “HR Officer” means the most senior human resources executive of the
Company, as designated by the President of the Company.

1.17 “In-Service Withdrawal” means a distribution of Deferred Compensation and
the earnings thereon, in accordance with a Participant’s Election under
Section 4.1, before a Participant incurs a Separation from Service from the
Company.

1.18 “LTCI Compensation” means any compensation payable under a plan, agreement
or award designated as a long term incentive or premium incentive plan,
agreement or award.

1.19 “Non-Employee Director” means an individual who is not an Employee and
(i) is a member of the Board of Directors of Marriott International, Inc., or
(ii) has been elected to serve as such for a term which will begin at a
subsequent point in time.

1.20 “Participant” means an individual who meets the requirements of any of the
following paragraphs (a) through (f):

(a) Employees who are eligible to participate in the Retirement Savings Plan and
have at least one Year of Service as of a date in the Election Year and
Compensation, as defined below, greater than or equal to $165,000 or such higher
Compensation limitation as may be determined for such Election Year by the
Administrator on advice of counsel; provided, however, that such Employee’s
Election shall be effective solely with respect to Compensation paid or payable
on or after the date such Employee has completed one Year of Service.

 

- 3 -



--------------------------------------------------------------------------------

For purposes of this Section 1.20(a), “Compensation” means:

With respect to Employees other than commissioned sales executive Employees of
the Marriott Vacation Club International Division of the Company, the sum of the
following: (i) the rate of base pay as of November 1 (or such other date as may
be specified by the Administrator) immediately preceding the Election Year,
annualized; (ii) the executive bonuses, commissions and management quarterly
banquet awards received from January 1 through October 31 (or such other date as
may be specified by the Administrator) of the year preceding the Election Year;
and (iii) with respect to Employees who have review dates between October 31 (or
such other date as may be specified by the Administrator) of the year preceding
the Election Year and the last day of February of the Election Year, the
annualized base pay as determined in (i), above, times 1.04.

With respect to commissioned sales executive Employees of the Marriott Vacation
Club International division of the Company, the commissions received from
January 1 through October 31 (or such other date as may be specified by the
Administrator) of the year preceding the Election Year, annualized.

(b) Select management or highly compensated employees of a business acquired by
the Company who, prior to that acquisition, were covered by a nonqualified
deferred compensation program of such acquired business;

(c) Employees with whom the Company has entered into a deferred compensation
agreement under this Plan;

(d) Non-Employee Directors;

(e) Former Participants, terminated Participants, and their beneficiaries, as
appropriate to the context; and

(f) Such other individuals as shall be designated by the HR Officer.

Except with respect to the Participants described in Section 1.20(d) through
(f), in no event shall an individual be a Participant in this Plan unless the
Administrator has invited such individual to participate in the Plan.

1.21 “Permanent Disability” means that the Participant, as a result of a
disability, will be prevented on a permanent basis from engaging in any
occupation for which he or she is reasonably qualified by education, training or
experience as certified by a competent medical authority designated by the Named
Fiduciary of the Retirement Savings Plan to make such determination. The
foregoing shall include disability attributable to the permanent loss of or loss
of use of a member or function of the body, or to the permanent disfigurement of
the Participant. The determination of the existence of a Permanent Disability
shall be made by the Administrator and shall be final and binding upon the
Participant and all other parties.

 

- 4 -



--------------------------------------------------------------------------------

1.22 “Plan” means the Marriott International, Inc. Executive Deferred
Compensation Plan, as described herein and as may be amended from time to time.

1.23 “Reinstatement” or “Reinstated” means an Employee, upon being rehired by
the Company, is credited with the same hire date as that Employee’s hire date
for his or her most recent period of continuous employment with the Company
prior to being rehired.

1.24 “Retire” or “Retirement” means to have a Separation from Service, other
than due to death or Permanent Disability, on or after (i) attainment of age
fifty-five (55) and the completion of ten (10) Years of Service, or
(ii) completion of 240 whole months of service with the Company, including
Service, as defined in the Retirement Savings Plan, and service as a
Non-Employee Director. A whole month of service is a monthly period that begins
on the date of the month on which service began and ends on the date preceding
the same date in the next month.

1.25 “Retirement Savings Plan” means the Marriott International, Inc. Employees’
Profit Sharing, Retirement and Savings Plan and Trust.

1.26 “Separation from Service” means termination of service with the Company in
any of the following circumstances:

(a) Where the Employee or Non-Employee Director voluntarily resigns;

(b) Where the Employee or Non-Employee Director voluntarily Retires;

(c) Where the Employee or Non-Employee Director is discharged;

(d) Where the Employee or Non-Employee Director terminates service with the
Company on account of a Permanent Disability;

(e) Where the Employee or Non-Employee Director dies; or

(f) Where the Non-Employee Director is not re-elected to serve on the Board of
Directors of the Company.

1.27 “Subsidiary” means either (a) a member of a controlled group of
corporations of which the Company is a member as determined in accordance with
the provisions of Code Section 414(b), or (b) an unincorporated trade or
business which is under common control by or with the Company as determined in
accordance with Section 414(c) of the Code.

1.28 “Vested Portion” of a Participant’s Deferred Compensation Reserve account
means (i) one hundred percent (100%) of the Deferred Compensation credited to
the account, and earnings thereon, and (ii) the portion of the Company Accruals
credited to the account, and earnings thereon, which have vested in accordance
with the terms of Section 3.3 of the Plan.

 

- 5 -



--------------------------------------------------------------------------------

1.29 “Year of Service” means, for Employees, a Year of Service as defined in the
Retirement Savings Plan and, for Non-Employee Directors, a twelve
(12) consecutive month period of service as a Non-Employee Director. If an
Employee terminates employment with the Company after at least one Year of
Service and subsequently resumes employment with the Company, the Employee’s
Years of Service, for eligibility purposes under this Plan, shall be determined
in accordance with Article II of the Retirement Savings Plan.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPANT ELECTIONS

2.1 Deferred Compensation Reserve.

The Company shall establish and maintain a book reserve (the “Deferred
Compensation Reserve”) to which it shall credit the amounts of Deferred
Compensation determined in accordance with Section 2.3, Company Accruals under
Section 3.2, as well as earnings allocated thereto under Section 3.5. The
Deferred Compensation credited each Election Year shall be based on their
Elections as provided in Sections 2.2. The Company shall maintain a separate
Account under the Deferred Compensation Reserve with respect to each
Participant.

2.2 Elections.

(a) Each Participant (other than a Participant under subsections 1.20(e)) shall
have the option each calendar year to designate in an Election, in the form
prescribed in Section 2.3, a percentage (the “Deferral Percentage”), specified
in multiples of one percent (1%), of such Participant’s Compensation for the
pertinent Election Year, to be credited to the Deferred Compensation Reserve;
provided, however, that the Administrator shall have the right to approve or
disapprove such Election by any Participant, in whole or in part, in the sole
discretion of the Administrator. The Administrator shall, in its discretion,
establish a maximum Deferral Percentage for the Compensation with respect to
which a Participant may make an Election for the Election Year (including LTCI
Compensation, subject to the election requirements in (b) below). In accordance
with procedures established by the Administrator, a Participant may make a
separate election under this Section 2.2(a) with respect to regular pay and to
bonus.

(b) Elections described in Section 2.2(a) shall be made in accordance with
procedures prescribed by the Administrator on or before (i) the last day of the
calendar year immediately preceding the Election Year or (ii) such other earlier
date as designated by the Administrator, provided such date precedes any service
period during which the Participant earns the Compensation for which the
election is made; provided, further, that an Election to have a portion or all
of a Participant’s LTCI Compensation for an Election Year credited to the
Deferred Compensation Reserve shall be made on or before (i) the last business
day of the calendar year preceding the calendar year which precedes the Election
Year or (ii) such other date as may be designated by the Administrator that
satisfies the election rules for performance-based compensation under Code
section 409A(a)(4)(B)(iii). Notwithstanding the preceding sentence, effective
January 1, 2005, with respect to Deferred Compensation subject to Code section
409A relating all or in part to services performed on or before December 31,
2005, an Election may be made any time on or before March 15, 2005; provided
that on or before the date of such Election the subject Deferred Compensation
has not been paid or become payable to the Participant. Late Elections shall be
invalid.

(c) Except as provided in Article IV, an Election shall be irrevocable with
respect to all Compensation payable during an Election Year that is subject to
the Election. A Participant’s Election made as to an Election Year shall remain
in effect for all subsequent Election Years unless the Participant notifies the
Administrator, in accordance with procedures specified by the Administrator, of
such Participant’s desire to modify his or her Election.

 

- 7 -



--------------------------------------------------------------------------------

(d) If an Employee is a Participant in accordance with Section 1.20(a) for an
Election Year and incurs a Separation from Service, upon the subsequent
Reinstatement of such Employee within the same Election Year, the Employee shall
immediately be reinstated as a Participant and shall be subject to the same
deferral Elections as were in effect immediately prior to such Employee’s
Separation from Service.

2.3 Form of Election.

(a) Each Election shall be made on a form provided by the Administrator within
the period described in Section 2.2(b), and shall designate a Deferral
Percentage. Such Elections shall designate a distribution commencement date and
manner of distribution in accordance with Article IV. If no designation is
received by the Administrator within the prescribed time period, the
Administrator shall select the time and manner of distribution within the period
described in Section 2.2(b) and notify the Participant of such selection.

(b) For purposes of this Section 2.3, Participants eligible to make Elections
provided herein shall include only Participants described in Sections 1.20(a),
(b), (c), (d) and (f), and shall exclude all other Participants.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPANT ACCOUNTS

3.1 Individual Accounts.

The Administrator shall establish and maintain records reflecting each
Participant’s Account in the Deferred Compensation Reserve to which the
Administrator shall credit Deferred Compensation in accordance with each
Participant’s Election pursuant to Section 2.3, Company Accruals pursuant to
Section 3.2 and earnings pursuant to Section 3.5.

3.2 Company Accruals.

(a) Discretionary Company Accruals. The Company may make discretionary Company
Accruals for each Election Year to be allocated to the Deferred Compensation
Reserve on behalf of Participants. In any Election Year for which the Company
makes such discretionary Company Accrual, the Company Accrual shall be
calculated as follows:

 

  (i) for Participants whose Compensation is equal to or greater than a
threshold dollar amount established for that Election Year by the Administrator
in its sole discretion (which threshold shall apply to each future Election Year
unless changed by the Administrator) but less than the compensation threshold
established under the following subparagraph (ii): a percentage of the first
three percent (3%) of Compensation deferred by the Participant under the Plan
for the Election Year.

 

  (ii) for Participants whose Compensation is equal to or greater than a
threshold dollar amount established for that Election Year by the Administrator
in its sole discretion (which threshold shall apply to each future Election Year
unless changed by the Administrator): a percentage of the first six percent
(6%) of Compensation deferred under the Plan for the Election Year.

Notwithstanding the preceding sentence, a Participant shall only be eligible for
Company Accruals for Compensation earned during periods in which the Participant
is eligible to participate in the Retirement Savings Plan.

(b) Additional discretionary Company Accruals may be made by the Company from
time to time. Such additional Company Accruals may be made in accordance with
procedures established by the Company at the time such Company Accruals are
allocated to a Participant’s Account.

(c) Company Accruals under this Section 3.2 shall be allocated only on behalf of
Participants in the Plan who are actively employed (including Participants on
approved leaves of absence) by the Company or serving as Non-Employee Directors
as of the last day of the

 

- 9 -



--------------------------------------------------------------------------------

Fiscal Year of the Company for which the allocation is made. Notwithstanding the
preceding sentence, Participants who incur a Separation from Service before the
last day of the Fiscal Year because they Retire, have a Permanent Disability, or
die, or because they are employed by a business unit which is sold or otherwise
disposed of on or after January 3, 1998, shall be eligible to have Company
Accruals credited to the Deferred Compensation Reserve on their behalf in
accordance with the provisions of Sections 3.2(a) and (b).

(d) Notwithstanding paragraphs (c) and (d) above, a Participant who incurs a
Separation from Service during an Election Year and is within ninety (90) days
Reinstated as an Employee or a Non-Employee Director prior to the end of such
Election Year and remains employed as of the last day of the Fiscal Year shall
be credited with Company Accruals in accordance with this Section 3.2 for such
Election Year if such Participant otherwise satisfies the requirements of the
first sentence of paragraph (c).

3.3 Vesting.

(a) Deferred Compensation. Participants shall be immediately vested in Deferred
Compensation and the related earnings allocated to their account under the
Deferred Compensation Reserve.

(b) Company Accruals. For Company Accruals attributable to Deferred Compensation
for periods prior to January 1, 2001, Participants shall be one hundred percent
(100%) vested in Company Accruals allocated to their accounts under the Deferred
Compensation Reserve. Participants shall become vested in Company Accruals
allocated in accordance with Section 3.2(a) at the rate of twenty-five percent
(25%) for each Year of Service of the Participant following the date on which
such Company Accrual is allocated to the Participant’s Account under the
Deferred Compensation Reserve. For purposes of the preceding sentence, Company
Accruals allocated in a given calendar year shall be deemed allocated on March 1
of such calendar year. Notwithstanding the foregoing of this Section 3.3(b), and
subject to the approval of the HR Officer, a Participant shall become fully
vested in Company Accruals and the related earnings allocated to the
Participant’s account if the Participant’s Separation from Service is due to
Retirement, Death or Permanent Disability.

(c) Additional Discretionary Company Accruals. Additional discretionary Company
Accruals made under Section 3.2(c) shall vest in accordance with a schedule
established by the Company at the time such Company Accruals are allocated to a
Participant’s Account.

(d) Forfeiture for Failure to Comply with Non-Competition Requirements. All
vesting on Company Accruals is subject to a Participant’s compliance with the
Company’s Non-Competition Agreement. A Participant shall be deemed to comply
with the Non-Competition Agreement if such Participant does not engage in
activities in Competition with the business of the Company. “Competition” shall
mean (i) engaging, individually or as an employee, consultant, owner (more than
five percent (5%)) or agent of any entity, in or on behalf of any business
engaged in significant competition (or that transacts or cooperates with another
business in activities of significant competition) with any business operated by
the Company or

 

- 10 -



--------------------------------------------------------------------------------

with interests adverse to those of the Company; (ii) soliciting and hiring a key
employee of the Company in another business, whether or not in significant
competition with any business operated by the Company; or (iii) using or
disclosing confidential or proprietary Company information, in each case,
without the approval of the Company. Determination of whether or not particular
activities are in competition will be made by the Company in its reasonable
judgment.

3.4 Forfeitures.

The non-Vested Portion of a Participant’s Account shall be forfeited upon the
Participant’s Separation from Service or if a Participant is found to have
engaged in Competition with the Company. Forfeitures shall be applied to reduce
the administrative expenses of the Plan.

3.5 Crediting of Earnings.

At the time a Participant makes an Election for the amount to be deferred for an
Election Year in accordance with Section 3.2, such Participant may elect that a
specified percentage of the Deferred Compensation be credited with hypothetical
earnings in accordance with the performance of designated funds selected by the
Company or its delegate (“Benchmark Funds”), as described in Appendix A. The
Company shall credit such earnings to the Deferred Compensation Reserve on a
daily basis. If a Participant does not make an allocation election, the
Participant’s account will be credited with the rate of return on the money
market fund included in the Benchmark Funds. Once a Participant has allocated
amounts in the Participant’s Account to Benchmark Funds, the Participant may
elect to change the allocation of all or a portion of his Account among the
Benchmark Funds on a periodic basis in accordance with procedures established by
the Administrator. Notwithstanding the foregoing of this Section 3.5, the
hypothetical earnings credited to a Participant’s or beneficiary’s Account may
be adjusted in accordance with Section 5.2.

3.6 Accounts Do Not Result in Property Rights.

(a) The Deferred Compensation Reserve and the accounts maintained thereunder on
behalf of each Participant are for administrative purposes only, and do not vest
in the Participants any right, title or interest in such reserve or such
accounts, except as expressly set forth in this Plan.

(b) Title to and beneficial ownership of any assets, whether cash or investments
which the Company may designate to make payments of Deferred Compensation
hereunder, shall at all times remain in the Company, and no Participant shall
have any property interest whatsoever in any specific assets of the Company.

 

- 11 -



--------------------------------------------------------------------------------

3.7 No Assignment of Interests.

The rights of Participants or any other persons to the payment of amounts from
the Deferred Compensation Reserve under this Plan shall not be assigned,
transferred, pledged or encumbered except by will or by the laws of descent and
distribution.

3.8 Federal and State Taxes.

Federal and state payroll taxes or state, local or foreign income taxes required
to be withheld on Deferred Compensation credited to a Participant’s Deferred
Compensation Reserve shall be withheld from other Compensation paid to the
Participant at the time of deferral. Notwithstanding the preceding sentence, if
a Participant’s other Compensation is insufficient to pay such amounts, the
amount of Deferred Compensation credited to the Deferred Compensation Reserve on
the Participant’s account shall be reduced, at the time amounts are to be
credited, to the extent necessary to cover all required withholding taxes.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS

4.1 Election of Distribution.

(a) For each Election Year, a Participant shall designate in an Election made in
accordance with Section 2.3 whether distribution of amounts credited to the
Participant’s Deferred Compensation Reserve for such Election Year as Deferred
Compensation are to be distributed following Separation from Service or as an
In-Service Withdrawal. A Participant may make a separate distribution election
for each Election Year. Elections for distribution following Separation from
Service will continue from Election Year to Election Year unless a new election
is made by the Participant. A Participant must affirmatively elect an In-Service
Withdrawal for an Election Year or the Participant shall be deemed to have
elected a distribution following Separation from Service.

Notwithstanding the preceding paragraph, the Vested Portion of a Participant’s
Company Accruals and the earnings thereon shall become distributable only
following such Participant’s Separation from Service; such distribution shall be
made to the Participant in the manner specified in paragraph (a) of Section 4.2.

(b) Each participant may elect, on a form provided by the Administrator, that
distributions which are to be made to the Participant in installments following
Separation from Service shall be deemed to come first from the money market fund
included as a Benchmark Fund, in Appendix A, to the extent the Participant’s
hypothetical Account is invested in such money market fund. If a Participant
does not make such an election, the distribution shall be deemed to come
proportionally from each Benchmark Fund in which the Participant’s Account is
deemed to be invested. If a Participant makes such election and the amount
allocated to the money market fund in the Participant’s Account is less than the
amount of the distribution, the remaining portion of the distribution shall be
deemed to come proportionally from the remaining Benchmark Funds in which the
Participant’s Account is deemed to be invested. Any election under this
subsection 4.1(b) shall be effective as soon as practicable after the election
is received by the Administrator.

4.2 Form and Timing of Distribution.

(a) Distribution Following Separation from Service. Any amounts credited to the
Participant’s Account for which the Participant has elected distribution
following Separation from Service may be distributed in any of the following
forms, as elected by the Participant: (i) a lump sum cash payment within the
ninety (90) days immediately following the Participant’s Separation from
Service; (ii) annual cash installments payable each January over a designated
term not to exceed twenty (20) years, commencing in the January immediately
following the year of the Participant’s Separation from Service; or (iii) five
(5) annual cash installments commencing in the sixth (6th) January following
such Participant’s Separation from Service and continuing in each of the four
(4) immediately following Januaries. Notwithstanding the

 

- 13 -



--------------------------------------------------------------------------------

preceding sentence, if the balance credited to a Participant’s Deferred
Compensation Reserve Account is less than $10,000 upon a Participant’s
Separation from Service, such Participant’s Deferred Compensation Reserve
Account shall be paid to the Participant in a lump sum within the ninety
(90) days immediately following the Participant’s Separation from Service.

(b) In-Service Withdrawal. Subject to procedures established by the
Administrator, at the time that a Participant makes an Election for an Election
Year, the Participant may elect to receive an In-Service Withdrawal, occurring
or beginning in a future calendar year specified by the Participant, of the
Deferred Compensation attributable to that Election (specified as a dollar
amount or as a percentage); provided, however, that the year in which such
withdrawal begins shall be no earlier than the third (3rd) calendar year
following the calendar year in which the Deferred Compensation is credited to
the Participant’s Account. The Participant may elect to have amounts subject to
an In-Service Withdrawal election distributed in annual cash installments paid
over a term of two (2) to five (5) years or as a single lump sum cash payment.
Notwithstanding the preceding two sentences, if the balance credited to a
Participant’s Deferred Compensation Reserve is $10,000 or less on the date an
In-Service Withdrawal is scheduled to commence in installments, payment will be
in the form of a single lump sum cash payment.

Notwithstanding the preceding paragraph, Company Accruals and related earnings
are not available for scheduled In-Service Withdrawals.

(c) Installments. For purposes of Section 4.2(a) and (b), the amount of any
installment payment shall be computed as the Participant’s current distributable
interest divided by the remaining unpaid installments (including the installment
being computed).

(d) Separation from Service Prior to Receipt of In-Service Withdrawal. If a
Participant incurs a Separation from Service prior to the date elected by the
Participant for an In-Service Withdrawal, the portion of the Participant’s
Account subject to the In-Service Withdrawal election shall be distributed in a
lump sum cash payment within the ninety (90) days immediately following the
Participant’s Separation from Service. If a Participant receiving scheduled
in-service annual installment distributions incurs a Separation from Service
prior to receiving the last of the installments, the Participant will receive
the remaining installments in a lump sum within the ninety (90) days immediately
following the Participant’s Separation from Service.

(e) Failure to Elect Form of Distribution. Notwithstanding paragraphs
(a) through (d), amounts allocated to the Participant’s Account for which no
distribution election has been made shall be distributed in the form of a single
lump sum cash payment made within the ninety (90) days immediately following the
Participant’s Separation from Service.

(f) Distribution Following Death of Participant. If the Participant dies before
distribution of his or her account has begun or after distribution has begun but
before the Vested Portion of the Participant’s Account is fully distributed, the
undistributed Vested Portion of the account shall be distributed to the
Participant’s beneficiary in a single lump sum cash payment within the ninety
(90) days immediately following the Participant’s death. If a Participant fails
to

 

- 14 -



--------------------------------------------------------------------------------

designate a beneficiary in accordance with Section 4.5, or if the beneficiary
designated by the Participant does not survive the Participant, the default
beneficiary shall be determined in accordance with Section 4.5 and the
distribution to such default beneficiary shall be in the form of a single lump
sum as provided above, notwithstanding any designation by the Participant.

(g) Non-Vested Amounts. Upon a Participant’s Separation from Service, the
Company shall have no further obligation to the Plan or to the Participant for
the part of the Participant’s account that is not the Vested Portion.

(h) Permissible Delays in Distribution. Notwithstanding elections made under
Section 4.1, distributions may be delayed in accordance with the following
provisions of this Section 4.2(h), provided that any such distribution shall be
made solely in the discretion of the Administrator without regard to the
request, intent or wishes of any Participant or beneficiary:

(i) Delay for Specified Employees. Distributions on account of a Separation from
Service of a Participant who is a Specified Employee (as defined as follows)
shall be made or commence not before the date which is six (6) months following
the Separation from Service, except in the event of the Participant’s death. For
this purpose, a Specified Employee is a person described under Treasury
Regulation section 1.409A-1(i), applying the default rules thereunder.

(ii) Section 162(m) Delays. Subject to the requirements of Treasury Regulations
section 1.409A-2(b)(7)(i), the Administrator, in its sole discretion, may delay
distributions to a Participant to the extent necessary to avoid application of
the deduction limitation under Code section 162(m).

(iii) Violations of Law. Subject to the requirements of Treasury Regulation
section 1.409A-2(b)(7)(ii), the Administrator may delay distributions to a
Participant or beneficiary to the extent that it reasonably anticipates that the
distribution, if paid, will violate Federal securities laws or other applicable
law.

(i) Permissible Accelerated Distributions. Distributions shall not be
accelerated except solely at the discretion of the Administrator, subject to the
following provisions of this Section 4.2(i):

(i) Employment Taxes. To the extent that federal payroll taxes are required to
be withheld on a Participant’s Account as it vests, including, but not limited
to, taxes due under Code section 3101, the Company will determine these amounts
and collect them as follows:

(I) If the Participant is an Employee at the time the tax is determined, the tax
will be deducted from the Employee’s non-Deferred Compensation.

 

- 15 -



--------------------------------------------------------------------------------

(II) If the Participant is a current or former Non-Employee Director at the time
Deferred Compensation or Company Accruals are credited to the Participant’s
account under this Plan, no tax shall be paid with respect to such amounts and
no reduction to reflect such taxes shall be made in the amounts credited.

(III) Otherwise, the Participant’s Account shall be reduced to the extent
permitted under Treasury Regulation section 1.409A-3(j)(4)(vi) as necessary to
satisfy the amount of any applicable taxes payable.

(ii) Other Taxes. State, local and foreign tax withholding may be satisfied a
similar manner as under Section 4.2(i)(i) above, to the extent permitted under
Treasury Regulation section 1.409A-3(j)(4)(xi).

(iii) Section 409A Inclusion. If a determination is made by the Internal Revenue
Service that the Plan or any part thereof fails to meet the requirements of Code
section 409A, the Account balance of any Participant shall be immediately
distributed to the Participant to the extent of the amount required to be
included in the Participant’s income as a result of the failure to comply with
section 409A.

(iv) Violations of Ethics Laws. A Participant’s Account balance or portion
thereof may be distributed at the sole discretion of the Administrator to the
extent reasonably necessary to avoid the violation of an applicable Federal,
state, local or foreign ethics law or conflict of interest law.

4.3 Tax Impact. The gross amount of any payment due in accordance with this
subsection shall be reduced to reflect applicable federal and state income tax
withholding prior to payment to the Participant or beneficiary.

4.4 Changes in Distribution Election.

(a) Notwithstanding anything in Section 4.1 to the contrary, a Participant who
is employed by the Company or serving on the Company’s Board of Directors shall
be entitled to change the manner of distribution of his or her account under
Section 4.2(a) or (b), provided that such change shall be made (i) using a form
provided by the Administrator, (ii) in accordance with procedures established by
the Administrator, and (iii) subject to the following limitations: (A) any such
change in distribution election must be made and be irrevocable at least twelve
(12) months before the date the distribution originally was scheduled to occur
or commence, (B) the only distribution elections which may be changed are lump
sum distributions payable upon a Separation from Service and In-Service
Withdrawals, and (C) all such changes in distribution elections must provide for
distributions to be paid in five (5) installments commencing with the sixth
(6th) January following Separation from Service, except upon death or Permanent
Disability.

(b) A separate change may be made with respect to each Election Year beginning
on or after January 1, 2001, and with respect to the Participant’s Account
attributable

 

- 16 -



--------------------------------------------------------------------------------

to Deferred Compensation and Company Accruals as of December 31, 2000. A request
for change shall become effective on the first anniversary (the “Anniversary
Date”) of the date such request was received by the Administrator, provided such
request shall be invalid if the Participant has a Separation from Service as
described in Section 1.26 (but not including Section 1.26(d) or (e)) prior to
the Anniversary Date, or, as to Deferred Compensation relating to any Election
Year, if any amount of such Deferred Compensation for an Election Year would
otherwise become distributable prior to the Anniversary Date.

4.5 Beneficiaries.

Each Participant may designate a beneficiary on a form, provided by the
Administrator, to receive distributions made pursuant to Section 4.2. If no
beneficiary is designated under this Plan, or if the beneficiary shall not
survive the Participant, the Participant shall be deemed to have designated
(i) the Participant’s surviving spouse; or (ii) if the Participant is not
married or the spouse died before the Participant, the Participant’s estate.

4.6 Discharge of Obligation For Payment.

If a legal guardian or conservator is appointed for any person to whom any
payment is payable under this Plan, then, upon proof to the Administrator of
such appointment, amounts which would otherwise be paid under this Plan to such
person shall be paid to the legal guardian or conservator. Any such payment
shall be complete discharge of the liabilities of the Company under this Plan.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE V

ADMINISTRATION

5.1 Administrator.

The Company shall appoint an Administrator who shall be responsible for the
management, operation and administration of the Plan. Except as provided in
Section 6.2, the Administrator shall have full power and authority to interpret,
construe and administer this Plan and the Administrator’s interpretations and
construction thereof, and actions hereunder, including any valuation of the
Deferred Compensation Reserve, or the amount or recipient of the payment to be
made therefrom, shall be binding and conclusive on all persons for all purposes.
The HR Officer shall have full power and authority to interpret, construe and
administer this Plan in performing his or her functions under Section 6.2, and
the HR Officer’s interpretations and construction thereof, and actions under
those Sections shall be binding and conclusive on all persons. The Company shall
not be liable to any person for any action taken or omitted in connection with
the interpretation and administration of this Plan unless attributable to
willful misconduct or lack of good faith by the Company.

5.2 Expenses.

The Administrator may offset the Company’s costs of administering the Plan by
allocating a charge against the Deferred Compensation Reserve of each
Participant in a manner to be determined by the Administrator.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE VI

CLAIMS PROCEDURE

6.1 Initial Claims.

A Participant or a beneficiary of a Participant may submit a written claim for
benefits under this Plan with the Administrator. The Administrator shall notify
the claimant within a reasonable period of time but no later than ninety
(90) days after the written claim is received by the Administrator whether the
claim is wholly or partially denied, unless the claimant receives a written
notice from the Administrator prior to the end of the ninety (90) day period
stating that special circumstances require an extension of the time for the
decision. Such extension shall not exceed a period of ninety (90) days from the
end of the initial ninety (90) day period and such extension shall be in writing
indicating the special circumstances requiring an extension of time and the date
by which the Administrator expects to render the decision. The notice of the
decision by the Administrator shall be in writing and in a manner calculated to
be understood by the claimant, and, if a denial of the claim, must contain the
following information: (i) the specific reason or reasons for the denial;
(ii) the specific reference to pertinent provisions of the Plan on which the
denial is based; (iii) if applicable, a description of any additional
information or material necessary for the claimant to perfect the claim; and
(iv) an explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA.

6.2 Appeals.

A claimant is entitled to request a final review by the HR Officer of any denial
of the claim by the Administrator. The request for review must be submitted to
the HR Officer in writing within sixty (60) days of the Participant’s receipt of
the Administrator’s notice of denial. Absent a request for review within the
sixty (60) day period, the claim will be deemed to be conclusively denied. The
HR Officer shall provide the claimant, upon request and free of charge,
reasonable access to, and copies of, all pertinent documents and shall afford
the claimant the opportunity to submit issues, comments and other information
relating to the claim in writing and the HR Officer shall render a decision in
writing no later than sixty (60) days after receipt of a request for a review,
provided that the HR Officer determines that special circumstances require an
extension of the time for the decision. Such extension shall not exceed a period
of sixty (60) days from the end of the initial sixty (60) day period and such
extension will be in writing indicating the special circumstances requiring an
extension of time and the date by which the HR Officer expects to render the
decision on review. The claimant shall receive written notice of the HR
Officer’s decision and such written notice shall be written in a manner
calculated to be understood by the claimant, indicating the specific reason or
reasons for the decision; reference to the pertinent provisions of the Plan on
which the decision is based; a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and a statement of the claimant’s right to bring an action under
section 502(a) of ERISA.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1 Plan Not An Employment Contract.

Nothing contained herein shall be construed as conferring upon any Participant
the right to continue in the employ of the Company as an Employee or in any
other capacity.

7.2 No Trust Created.

Nothing contained in this Plan and no action taken pursuant to the provisions of
this Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any person, including any
Participant or any other person. Any amounts which may be credited to the
Deferred Compensation Reserve shall continue for all purposes to be a part of
the general funds of the Company and no person other than the Company shall by
virtue of the provisions of this Plan have any interest in such funds. To the
extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.

7.3 Amendment or Termination of Plan.

(a) The Board of Directors of the Company may amend the Plan at any time and
from time to time, or terminate and liquidate the Plan pursuant to written
resolutions adopted by such Board of Directors, provided that any termination of
the Plan shall comply with the requirements of Treasury Regulation section
1.409A-3(j)(ix).

(b) In no event will any such amendment or termination of the Plan have the
effect of reducing the accrued account balance or the Vested Portion of any
Participant’s account under this Plan. The Board may delegate its authority to
amend the Plan to the HR Officer or other Company representatives pursuant to
written resolutions adopted by such Board of Directors.

7.4 Effect of Plan.

This Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Participants and their heirs, beneficiaries,
executors, administrators and legal representatives.

7.5 Severability.

If any provision of this Plan shall for any reason be invalid or unenforceable,
the remaining provisions shall nevertheless remain in full force and effect.

 

- 20 -



--------------------------------------------------------------------------------

7.6 Applicable Law.

This Plan shall be construed in accordance with and governed by the laws of the
State of Maryland.

 

- 21 -



--------------------------------------------------------------------------------

APPENDIX A

BENCHMARK FUNDS

As of January 1, 2008, the following Benchmark Funds are available for selection
by participants:

Money Market Fund – Vanguard Money Market

Bond Fund – PIMCO Total Return

Balanced Fund – Vanguard Balanced Portfolio

S&P 500 Index – Fidelity VIP Index 500

Large Core Fund – Fidelity VIP Contrafund

Large Cap Value – Vanguard Diversified Value Portfolio

Large Growth Fund – GE Premier Growth Equity

Mid Core Fund – Vanguard Mid-Cap Index

Small Growth Fund – Royce Small Cap

Foreign Fund – Franklin Templeton International

The Company has the right to change the benchmark funds from time to time.

 

- 22 -